DETAILED ACTION
Disposition of Claims
Claims 1-2, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, 42, 46, 50, 52-54, 56, and 64-65 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2022/0112302A1, Published 04/14/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 53-54 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claim be amended to read upon an “isolated host cell” to overcome this rejection.

 
Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, 42, 46, 50, 52-54, 56, and 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-2, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, 42, 46, 50, 52-54, 56, and 64-65 are rejected as lacking adequate descriptive support for all tetravalent antibodies which result in the claimed function of binding to human P-selectin glycoprotein ligand 1 (PSGL-1), and methods of using said antibodies therapeutically.
In support of the claimed genus (tetravalent antibodies specific to human PSGL-1), the application discloses in Example 1, six h15A7H tetravalent antibody variants.  Table A lists the tetravalent antibodies and binding ability of said antibodies.  While the example shows that those tetravalent antibodies derived from h15A7H retained the ability to bind to PSGL-1, the breadth of the claimed invention is drawn any tetravalent antibodies that bind to PSGL-1, including those not derived from h15A7H.  Even those that are claimed and derived from the original h15A7H have extensive breadth with the percent (%) sequence identities of the various antibody domains/regions (CDRs, VHs, VLs, etc.) that the six examples tested do not confer adequate possession of the entire genus of antibodies as claimed. No derivatives, variants, or mutants of said six antibodies are disclosed that can still achieve this binding to human PSGL-1. Thus, the application fails to provide sufficient examples of the species within the broadly claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two; i.e. there is no evidence that any tetravalent antibody generated from monovalent anti-PSGL1 antibodies can still retain the ability to bind to and recognize human PSGL-1.  Moreover, no correlation has been made as to which sequences within the antibodies (e.g. heavy chains, light chains, CDRs, etc.) are required in order to achieve the claimed function, and what anti-PSGL-1 antibody-derived sequences in what order can still retain the ability to bind to human PSGL-1.  It is not clear if only certain types of anti-PSGL-1 monovalent antibodies would work as a tetravalent antibody (i.e. certain antibodies recognize structural motifs, while other antibodies recognize sequential motifs, so it is not clear that swapping out CDRs or providing multiple binding partners in one tetravalent antibody would result in a functionally competent antibody.)  It is not clear that all variations, mutations, % identities, and derivatives of claimed antibodies would still retain the required function of specifically binding to human PSGL-1.  The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed tetravalent antibody would confer the claimed function of binding to human PSGL-1.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; CITED PRIOR ART; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52; BOTH CITED PRIOR ART.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714; CITED PRIOR ART.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302; CITED PRIOR ART.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6; CITED PRIOR ART.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20; CITED PRIOR ART.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. al. J Mol Biol. 2003 Jan 10;325(2):337-54; CITED PRIOR ART.)  As evidenced supra, seemingly minor point mutations in antibodies can drastically affect the binding properties of an antibody and the order of the CDR regions is critical, and it is not clear applicant was in possession of the breadth of the antibodies as claimed, nor had tested a sufficient number of permutations to confirm the structure/function relationship of all antibodies claimed. 
Even further, since the invention is drawn to therapeutic methods of using said antibodies, it is not clear that all antibodies as claimed would be useful in treating the diseases, disorders, or conditions as claimed.  Applicant has shown that at least 3 antibodies which possess CDRs of the instant invention lack the functional properties desirable to be useful as an autoimmune or T-cell mediated inflammatory disease treatment, and has highlighted the critical nature of both the linkers and the sites of covalent bonding of the tetravalent antibodies in order to retain the desired function (¶[204-0235]).
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  Therefore, generically claiming tetravalent antibodies that bind to human PSGL-1 (antigen) is not sufficient to show possession of the entire genus as claimed.
It is strongly suggested that if the applicant wishes to retain the structure/function claim language (i.e. tetravalent antibodies that bind to human PSGL-1) that the claims be narrowed to encompass only those tetravalent antibodies which were specifically tested, namely those six antibodies listed in Table A.  It is also suggested that if applicant wishes to claim the breadth of antibody variants within the current claim set, that the structure/function relationship be removed from the claim language.   
Thus, in view of the above, there would have been significant uncertainty as to which tetravalent antibodies would be able confer the claimed function of binding to human PSGL-1.  There is also significant uncertainty as to what specific anti-human PSGL-1 tetravalent antibodies applicant was in full possession of at the time of filing.  In view of this uncertainty and the lack of sufficient examples of the claimed genus, the claims are rejected for lack of adequate written description support.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, 42, 46, 50, 52-54, 56, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Bassarab et. al. (US 2013/0251708 A1; Pub. 09/26/2013; APPLICANT CITED PRIOR ART; hereafter “Bassarab”) in view of
Pan et. al. (US 2009/0286721 A1; Pub. 11/19/2009; APPLICANT CITED PRIOR ART; hereafter “Pan”);
Lazarovits et. al. (US20040202665A1, Pub. 10/14/2004; APPLICANT-CITED PRIOR ART; hereafter “Lazarovits-665”);
Lazarovits et. al. (WO2004002528A1, Pub. 11/18/2004; APPLICANT-CITED PRIOR ART; hereafter “Lazarovits-528”);
Lu et. al. (Lu D, et. al. Methods Mol Biol. 2014;1060:185-213; APPLICANT CITED PRIOR ART; hereafter “Lu”); and 
Kontermann (Kontermann RE. MAbs. 2012 Mar-Apr;4(2):182-97. Epub 2012 Mar 1; APPLICANT CITED PRIOR ART; hereafter “Kontermann”.)
The invention is interpreted as being drawn to the following:
Claim 1 is drawn to a tetravalent antibody that specifically binds to human PSGL-1, the tetravalent antibody comprising a dimer of two monomers, wherein each monomer of the dimer comprises a single-chain polypeptide comprising, from N-terminus to C-terminus: 
(a) a first light chain variable (VL) domain; 
(b) a first linker sequence; 
(c) a first heavy chain variable (VH) domain; 
(d) a second linker sequence; 
(e) a second VL domain; 
(f) a third linker sequence; 
(g) a second VH domain; 
(h) a fourth linker sequence; and 
(i) an antibody Fc domain, wherein each of the first and the second VL domains comprises a CDR-L1, a CDR-L2, and a CDR- L3; wherein each of the first and the second VH domains comprises a CDR-H1, a CDR-H2, and a CDR-H3; and wherein each of the first and the second VL domains forms a VH-VL binding unit with a corresponding VH domain of the first and the second VH domains, and wherein each of the two VH-VL binding units is specific for human PSGL-1. 
Further limitations on the invention of claim 1 are wherein at least one of the two VH domains comprises: (i) a CDR-H1 comprising the amino acid sequence of SEQ ID NO: 17; (ii) a CDR-H2 comprising the amino acid sequence of SEQ ID NO:18; and (iii) a CDR-H3 comprising the amino acid sequence of SEQ ID NO: 19 and/or wherein at least one of the two VL domains comprises: (i) a CDR-L1 comprising the amino acid sequence of SEQ ID NO:20; (ii) a CDR-L2 comprising the amino acid sequence of SEQ ID NO:21; and (iii) a CDR-L3 comprising the amino acid sequence of SEQ ID NO:22 (claim 2); wherein each of the two VH domains comprises the amino acid sequence of SEQ ID NO:23; an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:23; SEQ ID NO:29, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:29; and/or wherein each of the two VL domains comprises the amino acid sequence of SEQ ID NO:24, SEQ ID NO:30, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:24 or 30 (claim 4); wherein the first, second and third linker sequences each comprise two or more repeats of the amino acid sequence of SEQ ID NO:25, or the first, second, or third linker sequence comprises the amino acid sequence of SEQ ID NO:33, 34,35, or 36 (claim 10); wherein the fourth linker sequence comprises the amino acid sequence of SEQ ID NO:26 (claim 13); wherein each of the two single-chain polypeptides comprises the amino acid sequence of SEQ ID NO:1, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO: 1 (claim 14); wherein the antibody Fc domain is a human antibody Fc domain (claim 46).
Claim 16 is drawn to a similar antibody, except the first VH and VL are switched.  Dependent claims 17, 19, and 25 provide the same further limitations on the antibody as those of claims 2, 4, and 10.  Further limitations on the antibody of claim 16 are wherein the fourth linker sequence comprises the amino acid sequence of SEQ ID NO:26 (claim 27); wherein each of the two single-chain polypeptides comprises the amino acid sequence of SEQ ID NO:3, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:3 (claim 28).
Claim 30 is drawn to a similar antibody of claim 1, except wherein each monomer of the dimer comprises an antibody heavy chain and an antibody light chain; wherein the antibody light chain comprises, from N-terminus to C-terminus: 
(i) a first heavy chain variable (VH) domain, 
(ii) a first linker sequence, 
(iii) a first light chain variable (VL) domain, 
(iv) a second linker sequence, 
(v) a second VL domain, and 
(vi) a light chain constant (CL) domain; 
wherein the antibody heavy chain comprises: 
(i) a second VH domain, and 
(ii) a heavy chain constant region comprising a first heavy chain constant region (CH1) domain, an antibody hinge region, an second heavy chain constant region (CH2) domain, and a third heavy chain constant region (CH3) domain.
Dependent claims 31 and 33 are drawn to the same limitations as dependent claims 2 and 4.  
Further limitations on the antibody of claim 30 are wherein the CL domain is a kappa CL domain (claim 39); wherein the first linker sequence comprises five repeats of SEQ ID NO:25 and/or wherein the second linker sequence comprises the amino acid sequence of SEQ ID NO: 28 (claim 40); wherein the antibody light chain comprises the amino acid sequence of SEQ ID NO:7, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:7; and/or wherein the antibody heavy chain comprises the amino acid sequence of SEQ ID NO:11, or an amino acid sequence having at least 90%, at least 95%, or at least 99% sequence identity to SEQ ID NO:11 (claim 42).
Claim 50 is drawn to an isolated polynucleotide encoding the tetravalent antibody of claim 1; wherein the polynucleotide is within a vector (claim 52) or an isolated host cell (claim 53).  
Claim 54 is drawn to a method of producing a tetravalent antibody comprising culturing the host cell of claim 53 so that the tetravalent antibody is produced.
Provided for are also pharmaceutical compositions (claim 56) comprising the tetravalent antibody of claim 1 and a pharmaceutically acceptable carrier.
Provided for are also methods of treating a T-cell mediated inflammatory disease (claim 64) or treating an individual in need of a transfusion or transplantation (claim 65), the method comprising administering to a subject in need thereof a therapeutically effective amount of the tetravalent antibody of claim 1.
The Prior Art
Bassarab discloses an antibody directed at PSGL-1, namely 15A7H that appears to be identical to the 15A7H antibody of the instant invention (entire document; ¶[0002],[0006]); said antibody comprises SEQ ID NO: 3 (¶[0006], [0020-0021],[0025], [0027], [0041-0043], reference claims 17 and 26, Table 1) containing all three of the variable light chain CDRs (CDR-L, CDR-L2 and CDR-L3) that are 100% identical to CDRL1-3 of SEQ ID NOs: 20, 21 and 22 of the present application (see NCBI BLAST search results in parent 16/584,356 filed 11/25/2020.)  Bassarab further discloses SEQ ID NO: 4 ([0006][0020-0021][0025][0027][0041-0043], reference claims 17 and 26, Table 1; instant claims 2, 17, 31) containing all three of the variable heavy chain CDRs (CDR-H1, CDR-H2 and CDR-H3) that are 100% identical to CDRHI-3 of SEQ IDNOs: 17, 18, and 19 of the present application.  Bassarab teaches a method of using the anti-PSGL-1 antibody to treat inflammatory disorders through administration of an effective amount of the antibody (reference claim 17), including autoimmune disease (reference claim 21), psoriasis, plaque psoriasis, chronic plaque psoriasis, guttate psoriasis, inverse psoriasis, pustular psoriasis, erythrodermic psoriasis, psoriatic arthritis, rheumatoid arthritis, Crohn's disease, ankylosing spondylitis, or diabetes (reference claim 22).  Bassarab also teaches said antibody is useful in the treatment of transplant recipients, including recipients of allogenic or xenogenic tissue such as bone marrow (which inherently includes and produces white blood cells, red blood cells, and platelets (¶[0125]; instant claims 64-65).
Bassarab teaches pharmaceutical compositions and kits (¶[0012]) comprising said antibody (reference claim 26), wherein said compositions comprise acceptable carriers or excipients (¶[0012][0096-0100]; instant claim 56).  Bassarab teaches the 15A7H antibody is a full-length immunoglobulin G of class 4 (IgG4; ¶[0026]; instant claim 46) wherein and at least a portion of a human heavy chain constant region containing the human IgG4 hinge region up through and including a Serine to Proline substitution at amino acid 228 of a human heavy chain numbered according to the EU index (¶[0027]).  
Bassarab teaches isolated polynucleotides encoding the antibody wherein said polynucleotide is within a vector (claim 52) or an isolated host cell (claim 53) (¶[0009]; instant claims 50, 52-53).  Bassarab also teaches methods of producing said antibody through culturing the host cell comprising the vector encoding the antibody, wherein said method is further comprising recovering the tetravalent antibody from the host cell (¶[0010][0090-0093]; instant claim 54).
Although Bassarab does not directly disclose the specific tetravalent antibodies of the instant invention, it is well established in the art that the formation of an intact antigen-binding site requires the association of the heavy and light chain variable regions of a given antibody consisting of three CDRs each. These CDRs provide the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are therefore critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin. As the six CDRs sequences of the present application are disclosed in Bassarab at a 100% identity for each of the CDRs of the presently claimed antibodies, it is prima facie reasonable to assume the antibodies of Bassarab would have the same antigen binding specificity, affinity and characteristic as the antibodies of the present application.
While Bassarab teaches an antibody that has the same binding capacity as the antibody of the instant application, Bassarab teaches a monoclonal bivalent antibody, not a tetravalent antibody, as claimed in the instant invention. However, tetravalent antibodies are well known in the prior art as discussed below.
Tetravalent antibodies are well known in the prior art and they are known to have better pharmacokinetics than parent antibodies.  The art teaches that tetravalent anti-PSGL-1 antibodies can and should be generated.  
Lazarovits-528 discloses antibodies that bind PSGL-1. The antibodies may be tetravalent antibodies formed by sequences of VL region followed by VH regions with linkers in between the VL and VH regions (¶[97]). Lazarovits-528 discloses the formation of tetramers from monomeric scFvs that specifically bind PSGL-1. The tetrameric antibodies are found to have improved pharmacokinetics compared with the parent antibodies (¶[95-96][98-100][105-111]). As such Lazarovits-528 clearly outlines the success of using multimeric forms of the antibody like tetravalent antibodies as compared to the normal monoclonal antibodies.
Pan teaches antibodies that bind to P-selectin that may or may not interfere with the biological activities of P-selectin, including the ability to bind to PSGL-1 (¶[0081]).  Said antibodies can be mono or bi-specific, and can be bivalent or tetravalent, with one of skill in the art knowing how to construct such polyvalent antibodies according to Pan (¶[0074]).  
Similarly Lazarovits-665 discloses PSGL-1 antibodies (¶[0054 ][0101][0112]) that may be multimers and shows the advantages of such multimers including tetravalent antibodies (¶[0109-0125]).
Teachings and motivations to generate an anti-PSGL-1 antibody that is tetrameric is clearly provided for in the prior art.  Methods and guidance as to how to generate such tetrameric antibodies are well-provided for in the prior art, as evidenced by Lu and Kontermann.  Lu teaches a method for the construction and production of IgG-like tetravalent bispecific antibody, namely an IgG-Single-Chain Fv fusion (entire document; see abstract.)  Said antibody is structurally the basis of three of the antibodies of the instant invention, namely scFV(2)-LC-IgG4p, LC-scFv(2)-IgG4p, and scFv(4)-crIgG4p.  Kontermann teaches tandem scFv tetravalent antibodies have been developed to combat inflammatory diseases (Table 1), and that two scFv can be connected by a more or less flexible peptide linker in a tandem orientation to generate tetravalent antibodies that bind to one or two ligands (p. 185, left col. ¶2).  These tandem scFv antibodies are structurally the basis for two of the antibodies of the instant invention, namely V2-V3-g4pFc and V4-V2-g4pFc.  Kontermann also teaches scDb, which are single chain diabodies, and teaches various formations of bispecific antibody formats (Fig. 2, p. 185, left col. ¶2).  Kontermann teaches that scDb can be converted into tetravalent antibodies by reducing the middle linker, resulting in a homodimerization of two chains.  This is the structural format for antibody LH g4pFc of the instant invention.  
Given the teachings of Bassarab, which provide for a bispecific anti-PSGL-1 antibodies, and provides sequences related to said antibodies, one of skill in the art would be apprised as to the availability of useful anti-PSGL-1 antibodies.  Given the motivation from the prior art as evidenced by the Lazarovits references and Pan, one of skill in the art would be motivated to generate tetravalent anti-PSGL-1 antibodies, especially to increase the pharmacokinetics of the antibody of Bassarab.  Given the teachings of Lu and Kontermann, one of skill in the art would know how to generate a multitude of tetravalent antibodies.  Therefore, the antibodies provided for in the instant invention, especially those in instant claims 1, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, and 42, would be obvious to one of ordinary skill in the art.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Bassarab in order to generate tetravalent anti-PSGL-1 antibodies, thereby improving the pharmacokinetics of the original bivalent antibody of Bassarab.  One would have been motivated to do so, given the suggestion by Lazarovits references and Pan to generate tetravalent anti-PSGL-1 antibodies.  There would have been a reasonable expectation of success, given the knowledge that different variations of tetravalent antibodies and how to generate such antibodies were known in the art, as taught by Lu and Kontermann, and also given the knowledge that the sequences for the anti-PSGL-1 antibodies were known in the art and could be easily engineered into a variety of tetravalent antibodies using known techniques, sequences, and linkers.  A person skilled in the art could directly and without difficulty, through use of routine steps known to one of skill in the art, arrive at the same invention as those instantly disclosed by combining the disclosures of Bassarab, Lazarovits, Pan, Lu, and Kontermann.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 10, 13-14, 16-17, 19, 25, 27-28, 30-31, 33, 39-40, 42, 46, 50, 52-54, 56, and 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-150 of U.S. Patent No. 10,472,422. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn towards tetravalent anti-PSGL-1 antibodies and methods of therapeutic use thereof, along with compounds comprising said antibodies, constructs or vectors comprising said antibodies, isolated host cells comprising said antibodies, and methods of producing said antibodies.  While the instant independent claims do not provide for specific sequences, subsequent dependent claims provide for identical sequences as claimed in the ‘422 patent.  It is the opinion of the Office that the instant claims and the ‘422 claims would be obvious variants of one another.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648